292 S.W.3d 591 (2009)
John BARTLEY, Appellant,
v.
The MISSOURI STATE TREASURER AS CUSTODIAN OF the SECOND INJURY FUND, Respondent.
No. ED 92681.
Missouri Court of Appeals, Eastern District, Division One.
September 15, 2009.
*592 Kevin J. Dolley, St. Louis, MO, for appellant.
Chris Koster, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
John Bartley ("Claimant") appeals from the award of the Labor and Industrial Relations Commission ("Commission") denying his claim for workers' compensation benefits against the Second Injury Fund ("SIP"). The Commission found that there was not a medical causal relationship between his work injury of April 4, 2005, and his condition of ill being in the back and that his employment was a substantial factor causing his complaints, and denied his claim for compensation.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).